                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,
v.                                                   Case No. 21-30237

WADE CHARLTON,                                       Curtis Ivy, Jr.
                                                     United States Magistrate Judge
          Defendant.
____________________________/

                               OPINION AND ORDER

          This matter is before the Court on Defendant’s Motion for Discovery (ECF

No. 16). The Motion is fully briefed, with the Parties offering their respective

positions on the Motion. The Motion is now ripe for disposition.

     I.      Background

          On or about May 21, 2021, Defendant Charlton was arrested in this district

pursuant to an arrest warrant issued by the United States District Court for the

Western District of Washington. (ECF No. 1). The arrest warrant was premised

on Defendant’s failure to appear in that court for offenses related to two ticket

offenses: (1) a violation of 18 U.S.C. § 113(a)(5) – Simple Assault (victim 16 or

older); and (2) a violation of RCW 9A.84.030 – Disorderly Conduct. (ECF No.

18). Subsequently, on that same date, a Petition for Transfer of Defendant to

Another District and Supporting Brief was filed. (ECF No. 1). Thereafter,
Defendant was presented in this District on an initial appearance for the alleged

violation notice. (ECF Nos. 2-5). Counsel for Defendant was appointed at the

initial appearance. Pursuant to Rule 5 of the Federal Rules of Criminal Procedure,

amongst other rights, Defendant was informed he is entitled to both an identity and

a detention hearing. While not clear as to the basis for the decision, instead of

ordering Defendant to appear in the district court where the charges relating to the

ticket offenses are pending, a status conference was scheduled in the instant

district. The parties later stipulated to adjourn the status conference until June 28,

2021. (ECF No. 12).

         On June 28, 2021, the status conference was held. Defendant exercised his

right to a removal hearing. Accordingly, a removal hearing was scheduled for July

28, 2021.1 Following communications with an Assistant United States Attorney

from the Western District of Washington, Defendant filed a motion for discovery.

(ECF No. 16). In his motion, pursuant to Rule 16 of the Federal Rules of Criminal

Procedure, Defendant requested the Court issue an order directing the government

to produce any surveillance video recordings related to the pending charges. (Id.at

PageID.30). The undersigned Magistrate Judge ordered counsel for the United

States to file a response to Defendant’s motion setting forth its respective position


1
 Pursuant to Rule 5 of the Federal Rules of Criminal Procedure, a defendant is entitled to an identity hearing in the
arresting district. An identity hearing is the appropriate mechanism for the Court to determine whether removal of
Defendant to the charging district would be proper. From the record, it is less than clear whether Defendant
knowingly waived his right to an identity hearing as he was not questioned by the Court regarding said right.
                                                          2
by Thursday, July 8, 2021. (ECF No. 17). The United States filed its response on

July 8, 2021. (ECF No. 18).

          The undersigned Magistrate Judge has reviewed the authorities cited by the

parties and for the reasons stated below, the undersigned Magistrate Judge finds

that the requested surveillance video recordings are discoverable, and, therefore,

must be produced on or before July 13, 2021 at 1 p.m.

    II.      Analysis

          Defendant, in essence, moves to compel video recordings pursuant to Rule

16 of the Federal Rules of Criminal Procedure. Federal Rule of Criminal 16 “is the

primary means of discovery in criminal cases.” United States v. Llanez-Garcia,

735 F.3d 483, 493 (6th Cir. 2013). “Upon request, Rule 16 requires the

government to ‘permit the defendant to inspect and to copy or photograph books,

papers, documents, data, photographs, tangible objects, buildings or places, or

copies or portions of any of these items.’” Id.2 (quoting Fed. R. Crim. P.

16(a)(1)(E)). “The Sixth Circuit has [held] that discovery afforded under Federal

Rule of Criminal Procedure 16 is limited to the categories of evidence expressly

referred to in the Rule.” United States v. Ledbetter, 2015 WL 5954587, at *7 (S.D.

Ohio Oct. 14, 2015) (citing United States v. Presser, 844 F.2d 1275, 1285 (6th Cir.


2
 Error! Main Document Only.When defense counsel makes timely request for discovery, government must
furnish information, unless it believes there are grounds for protective order, or material is not within scope of
applicable rule. There is no need for formal motion, and, unless snag develops, no need for court intervention.
United States v Mentz, 840 F.2d 315, 328 (6th Cir. 1988).
                                                           3
1988)). Under Rule 16(a)(1)(E), the government is required to permit inspection

of items within its possession, custody, or control if the (1) item is material to

preparing the defense; (2) government intends to use the item in its case-in-chief at

trial; or (3) item was obtained from or belongs to the defendant. United States v.

Stamper, 2018 WL 1241575, at *3 (S.D. Ohio Mar. 9, 2018). The only category

implicated here is the first, i.e., items that are material to preparing the defense. In

order to be “within the government’s possession, custody, or control,” the material

must either be “in the actual possession of the prosecutor or if the prosecutor has

knowledge of and access to the material while it is in the possession of another

federal agency.” United States v. Skaggs, 327 F.R.D. 165, 174 (S.D. Ohio 2018).

“The prosecution is deemed to have knowledge of and access to the material that is

in the possession of any federal agency that participated in the investigation that

led to defendant’s indictment, or that has otherwise cooperated with the

prosecution.” Id.

      “It is a defendant’s burden to make a prima facie showing of materiality in

order to obtain disclosure of a document under Rule 16.” United States v.

Dobbins, 482 F. App’x 35, 41 (6th Cir. 2012) (quoting United States v. Phillip, 948

F.2d 241, 250 (6th Cir. 1991). In context of Rule 16, the Sixth Circuit has made

the following observation regarding what makes an item material to “preparing the

defense”:

                                           4
             Materiality under Rule 16 has not been authoritatively
             defined in this Circuit. However, the Supreme Court has
             determined that “defense” within the meaning of Rule
             16 means the “defendant’s response to the Government’s
             case in chief.” United States v. Armstrong, 517 U.S. 456,
             462 (1996). Therefore, the rule applies only to “‘shield’
             claims that ‘refute the Government’s arguments that the
             defendant committed the crime charged.’” United States
             v. Robinson, 503 F.3d 522, 532 (6th Cir. 2007) (quoting
             Armstrong, 517 U.S. at 462. It follows that information
             which does not counter the government’s case or bolster
             a defense is not material “merely because the government
             may be able to use it to rebut a defense position.” United
             States v. Stevens, 985 F.2d 1175, 1180 (2d Cir. 1993).
             Rather, there must be an indication that pre-trial
             disclosure would have enabled the defendant to “alter the
             quantum of proof in his favor,” not merely that a
             defendant would have been dissuaded from proffering
             easily impeachable evidence. Id. In assessing
             materiality, we consider the logical relationship between
             the information withheld and the issues in the case, as
             well as the importance of the information in light of the
             evidence as a whole. See id.

United States v. Lykins, 428 F. App’x 621, 624 (6th Cir. 2011). Here, counsel

asserts to effectively represent Defendant, he needs to review the surveillance

video recordings which captured the events in question. (ECF No. 16, PageID.30).

It is important to note that the government offers no arguments refuting the

materiality of the requested recordings. Instead the government’s argument centers

around timing of the requested disclosure. Specifically, the government appears to

maintain that as Defendant is in the district of arrest, rather than the charging




                                           5
district for resolution, the request is premature. However, the government failed to

provide any authority to support this argument.

      Further, in support of its position that the motion for discovery is moot, the

government argues that because the violations in question are classified as petty

offenses, Defendant is not entitled to a preliminary hearing under Rule 5.1 of the

Federal Rules of Criminal Procedure. The violations of which Defendant is

charged, however, can be punished by a term of imprisonment. As that is so, it is

the opinion of this Court that such violations cannot properly be treated as petty

offenses unless it is first ascertained that, if convicted, no term of imprisonment

will be imposed upon the defendant. Accordingly, as no such pretrial

determination has been made in the present matter, the government’s argument in

this respect must fail.

      Given the absence of arguments contra materiality from the government, the

Court finds the information withheld sufficiently important when weighted against

the evidence as a whole to meet the materiality requirements of Rule 16.

Furthermore, the Court is persuaded the requested records may be sufficiently

within the government’s “control” to warrant disclosure. For Rule 16 purposes,

the Court is satisfied that the government has access to the requested surveillance

video recordings, which Defendant lacks.




                                          6
      The request, however, may be a matter of no consequence. While unclear if

Defendant is challenging he is the named individual in the ticket offenses, the

undersigned notes that the scope of an identity hearing is limited to matters

contained in Rule 5(c)(3)(D), and therefore any substantive challenges to the

underlying charges should be addressed to the court in the Western District of

Washington. See, e.g., United States v. Curi, 2010 WL 5019088, at *2 (M.D.

Tenn. Dec. 2, 2010) (discussing limited scope of identity hearing (citing cases)).

      Given the Court’s findings on materiality and government control, the

Motion is GRANTED, in that the government is ORDERED under Rule 16 to

produce the requested surveillance video recordings.

   III.   Conclusion

      For the foregoing reasons, and consistent with the above: Defendant’s

Motion (ECF No. 16) is GRANTED. The government shall produce the requested

surveillance video recordings on or before July 13, 2021 at 1 p.m. The government

is directed to file a certification with the Court by July 14, 2021 detailing its

compliance and results with this Order. The undersigned Magistrate Judge renders

no opinion, express or implied, regarding the constitutional validity of the arrest

warrant or the violation notices.

      IT IS SO ORDERED.




                                           7
Date: July 9, 2021   s/Curtis Ivy, Jr.
                     Curtis Ivy, Jr.
                     United States Magistrate Judge




                     8
